Case 3:17-cv-00101-RDM Document 525-3 Filed 08/18/20 Page 1 of 5




             EXHIBIT 1
            Case 3:17-cv-00101-RDM Document 525-3 Filed 08/18/20 Page 2 of 5
                                                                          Exhibit 1


                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
 Consumer Finance Protection Bureau,                   )
                                                       )
         Plaintiff,                                    )
                                                       )
 V.
                                                       )   Civil Action No. 3:17-cv-00101-RDM
                                                       )         (Hon. Robert D. Mariani)
                                                       )
 Navient Corporation, et al.,                          )
                                                       )
         Defendants.                                   )

                         DECLARATION OF NATALIE BILBROUGH

       I, Natalie Bilbrough, declare as follows:

       1.      I am an associate at Wilmer Cutler Pickering Hale and Dorr, LLP, and one of the

counsel for Defendants Navient Corporation, Pioneer Credit Recovery, Inc., and Navient Solutions,

LLC. I am admitted pro hac vice in this action. This declaration is based on my personal

knowledge and my review of the documents described below.

       2.      On July 16, 2020, the CFPB submitted Plaintiff’s Response To Defendants’

Statement of Undisputed Material Facts In Support of Defendants’ Motion For Summary Judgment

(“PRSUF”). The CFPB included Defendants’ statements of fact in the PRSUF. After removing

Defendants’ statements, the PRSUF totals 305 pages and 69,895 words.

       3.      Screen Shot 5, attached as Exhibit A, is a true and accurate copy of a screenshot of

Screen 151 (Borrower Correspondence History) of the Consolidated Loan Administration Servicing

System (“CLASS”) as it appeared on August 28, 2018. Screen Shot 5 was taken under my

supervision and at the request of counsel for the CFPB during its two-day site visit of Navient

Solutions, LLC. Screen Shot 5 was produced to the CFPB on August 31, 2018.




                                                   1
Case 3:17-cv-00101-RDM Document 525-3 Filed 08/18/20 Page 3 of 5
Case 3:17-cv-00101-RDM Document 525-3 Filed 08/18/20 Page 4 of 5




              EXHIBIT A
Case 3:17-cv-00101-RDM Document 525-3 Filed 08/18/20 Page 5 of 5



Screen Shot 5
